DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15 recite “the middle PCB lacking vias”.  While support for not using vias as the pads on the middle bottom PCB in paragraph 0037, support cannot be found for the middle PCB to be lacking vias altogether.
Claims 1 and 3-5 recite “printing… solder paste on the middle PCB” and “printing… solder paste on the top PCB”.  While support for printing; i.e. screen printing, the bottom PCB can be found in 0028-0029 support for printing the on the middle and top PCBs cannot be found.  Note that in 0038-0039 a pin transfer method is used to deposit solder paste on the middle PCB and while other “deposition techniques may be used” there is no disclosure as to what these techniques may be.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 7 recite the printing of solder paste on the bottom, middle, and top PCBs and while claims 3 and 4 also recite the printing is done with a (gang) pin transfer process.  It is unclear if printing is meant to refer to screen printing as noted in the specification, 0028-0029, or if the applicant is inferring the pin transfer process is a printing process.  Note that the specification refers to the pin transfer process as a “deposition”.  For the purpose of this examination, this limitation will be interpreted as “a pin transfer process being a printing process”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kledzik et al. (US 2003/0165051 A1) in view of Healy (US 8,371,497 B2) and Voight “SMT Quick-Tips: Selecting a Pick and Place Machine”.
Regarding claim 1, Kledzik teaches:
A method for printed circuit board (PCB) assembly (PCBA) stacking with a single reflow comprising: 
picking and placing, using a pick and place machine, surface mount technology (SMT) components [BGA devices (139) figure 10, 11, 16] on the bottom PCB [circuit board (140); 0065, 0072]; 
picking and placing, using a pick and place machine, a middle PCB [carrier (141)] directly on the bottom PCB [0072]; 
picking and placing, using a pick and place machine, a top PCB [carrier (149)] on the middle PCB [0072]; 
picking and placing SMT, using a pick and place machine, component [BGA device (153)] on the top PCB to form a stacked assembly [0072]; and
reflowing the stacked assembly in a single reflow [0072].
Kledzik does not teach:
picking and placing SMT components on the top PCB; 
the middle PCB lacking vias thereon;
using the same pick and place machine for all pick and place steps;
printing, using the pick and place machine, solder paste on a bottom PCB; 
printing, using the pick and place machine, solder paste on the middle PCB; and
printing, using the pick and place machine, solder paste on the top PCB.
Concerning the components:
While Kledzik only teaches placing a single BGA device on carrier (149) it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place as many BGA devices as needed in order to assembly a desired array, minus any unexpected results.
Concerning the lack of vias:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the use of vias is a question of design and one could use any type of PCB/carrier due to cost, availability, and/or familiarity, minus any unexpected results.
Concerning the paste deposition:
Note that Kledzik connects each component via solder balls; figures 2 and 11.   
Healy teaches using a gang pin transfer process to place paste (206) on substrate (116) wherein after the paste is applied using tool (302), bumps (110) of die (102) are placed in the paste and the paste is reflowed; 3:1-23.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Healy pin transfer process into Kledzik in order to solder the Kledzik components. One would have also been motivated to do so in order due to tighter pitch requirements, to solder at lower temperatures, and/or to take advantage of the adhesive and/or fluxing properties of the paste.  Note that in doing so each solder connects on each component would have paste applied by the pin transfer process and since it is a single reflow process the paste for each connection would be the same.  
Concerning the pick, place, and printing machine:
Voight teaches any pick and place machine should be capable of offering fluid dispensing systems. Most common liquids include solder pastes, adhesives, lubricants, epoxies, fluxes, glue, sealants, and more; pg. 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a pick and place machine like that taught by Voight in order to pick, place, and deposit the chips, carriers, and paste of Kledzik and Healy.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the same machine to pick, place, and deposit each chip, carrier, and paste in order to avoid having to buy additional machines for each component and or to save floor space.     
Regarding claim 15, all of the limitations of this claim are addressed in the rejection of claim 1. Note that the claim does not state the same machine cannot be used for each transfer and pick and place step. 
Regarding claims 2 and 16, Kledzik teaches:
depaneling the stacked assembly to form stacked assembly PCBs.
The examiner notes that depaneling is a well-known process in the art since it is an art specific term and depaneling devices can be readily bought.  Since the applicant did not traverse the examiner’s assertion of official notice, the examiner notes that the above well-known fact in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to manufacture a panel circuit board that can be singulated/depaneled into individual Kledzik arrays after the reflow step in order to increase production. 
Regarding claims 3, 4, 7, 17, and 18, these claims are addressed in the rejection of claim 1 or 15.
Regarding claims 5 and 19, Kledzik does not teach:
inspecting one or more of solder paste deposition, PCB placement, and SMT components [YB:00776083.DOCX }-14-placement.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to inspect the result of any step in the process in order to insure quality.   

Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive.
The applicant argues that Kledzik does not directly attach PCBs because the applicant believes a carrier is not a PCB.  However, the Kledzik carrier fits the broadest reasonable definition of a PCB since it is a board that has lines and pads that connect various points together and allows the mounting of component thereto.  
The applicant argues the carrier is not directly attached to the circuit board but at least figures 2, 3, 10, 11, and 13 clearly show this to not be the case.  
The applicant argues “that solder balls are created through sequential flows and quenches or multiple reflow processes and as such, are not subject to only "a single reflow" as recited.””  The point of this argument is lost to the examiner since reflowing to form a solder bump on a single component is a completely different step than reflowing to solder a stacked assembly of components and the claims do not exclude reflowing to form solder bumps.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735